     Case 1:20-cv-00457-NONE-JDP Document 54 Filed 07/10/20 Page 1 of 4


1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

9
10    DONNELL THOMAS HAYNIE,                           Case No. 1:20-cv-00457-NONE-JDP
11                        Plaintiff,
12           v.                                        ORDER SETTING SETTLEMENT
                                                       CONFERENCE
13    E. LILJOHN,
14                        Defendant.
15

16          Plaintiff is a state inmate proceeding without counsel in this civil rights action brought

17   under 42 U.S.C. § 1983. The Court has determined that this case will benefit from a settlement

18   conference. Therefore, this case will be referred to Magistrate Judge Jennifer L. Thurston to

19   conduct a settlement conference at the U. S. District Court, 510 19th Street, Bakersfield,

20   California 93301 on December 11, 2020 at 9:00 a.m. The court will issue the necessary

21   transportation order in due course.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. This case is set for a settlement conference before Magistrate Judge Jennifer L.

24                Thurston on December 11, 2020 at 9:00 a.m. at the U. S. District Court, 510 19th

25                Street, Bakersfield, California 93301.

26          2. A representative with full and unlimited authority to negotiate and enter into a binding

27

28
                                                           1
     Case 1:20-cv-00457-NONE-JDP Document 54 Filed 07/10/20 Page 2 of 4


1                 settlement shall attend in person.1

2            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

3                 The failure of any counsel, party or authorized person subject to this order to appear in

4                 person may result in the imposition of sanctions. In addition, the conference will not

5                 proceed and will be reset to another date.

6            4. At least 21 days before the settlement conference, plaintiff SHALL submit to

7                 defendant, by mail, a written itemization of damages and a meaningful settlement

8                 demand, which includes a brief explanation of why such a settlement is appropriate,

9                 not to exceed ten pages in length. Thereafter, no later than 14 days before the

10                settlement conference, defendant SHALL respond, by telephone or in person, with an

11                acceptance of the offer or with a meaningful counteroffer, which includes a brief

12                explanation of why such a settlement is appropriate. If settlement is achieved, defense

13                counsel is to immediately inform the courtroom deputy of Magistrate Judge Thurston.

14           5. If settlement is not achieved informally, each party shall provide a confidential

15                settlement statement no later than December 4, 2020 to jltorders@caed.uscourts.gov.

16                Plaintiff shall mail his confidential settlement statement Attn: Magistrate Judge

17                Jennifer L. Thurston, USDC CAED, 510 19th Street, Suite 200, Bakersfield, California

18                93301 so it arrives no later than December 4, 2020. The envelope shall be marked

19                “CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT.” Parties are also

20

21
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
22   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
     settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
23
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
     settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
24   653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
25   settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
26   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
27   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                2
     Case 1:20-cv-00457-NONE-JDP Document 54 Filed 07/10/20 Page 3 of 4


1             directed to file a “Notice of Submission of Confidential Settlement Statement” (See

2             L.R. 270(d)).

3

4             Settlement statements should not be filed with the Clerk of the Court nor served on

5             any other party. Settlement statements shall be clearly marked “confidential” with

6             the date and time of the settlement conference indicated prominently thereon.

7

8             The confidential settlement statement shall be no longer than five pages in length,

9             typed or neatly printed, and include the following:

10

11            a. A brief statement of the facts of the case.

12            b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

13               which the claims are founded; a forthright evaluation of the parties’ likelihood of

14               prevailing on the claims and defenses; and a description of the major issues in

15               dispute.

16            c. A summary of the proceedings to date.

17            d. An estimate of the cost and time to be expended for further discovery, pretrial, and

18               trial.

19            e. The relief sought.

20            f. The party’s position on settlement, including present demands and offers and a

21               history of past settlement discussions, offers, and demands.

22            g. A brief statement of each party’s expectations and goals for the settlement

23               conference, including how much a party is willing to accept and/or willing to pay.

24            h. If the parties intend to discuss the joint settlement of any other actions or claims

25               not in this suit, give a brief description of each action or claim as set forth above,

26               including case number(s) if applicable.

27

28
                                                     3
     Case 1:20-cv-00457-NONE-JDP Document 54 Filed 07/10/20 Page 4 of 4


1
     IT IS SO ORDERED.
2

3
     Dated:     July 9, 2020
4                                          UNITED STATES MAGISTRATE JUDGE
5

6    No. 204.
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                           4
